Name: Commission Regulation (EEC) No 488/77 of 10 March 1977 laying down detailed rules for the application of the special measures laid down in respect of the Beneventano variety of tobacco from the 1977, 1978 and 1979 harvests
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 65/20 Official Journal of the European Communities 11 . 3 . 77 COMMISSION REGULATION (EEC) No 488/77 of 10 March 1977 laying down detailed rules for the application of the special measures laid down in respect of the Beneventano variety of tobacco from the 1977 , 1978 and 1979 harvests exceed the total quantities eligible for intervention ; whereas quantities of the reference harvest are expressed as quantities of baled tobacco and therefore the quantities of leaf tobacco eligible for the 1977, 1978 and 1979 harvests must be adjusted by the coeffi ­ cient of weight loss used to fix the premiums, in order to make these quantities equivalent to the eligible quantities of baled tobacco ; Whereas, in order to be able to apply Article 4 (2) of Regulation (EEC) No 339/77, the Commission must be informed of conversion operations and their results ; whereas it must therefore be laid down what information the Member States must supply and the dates on which it must be communicated to the Commission ; Whereas there should be checks on whether the recipi ­ ents fulfil their undertakings ; whereas provision should also be made for sanctions in the event of default, without prejudice to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2), as last amended by Regulation (EEC) No 2788/72 (3 ) ; . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 339/77 of 14 February 1977 laying down special measures in the tobacco sector in respect of the Bene ­ ventano variety of tobacco ('), and in particular Article 7 thereof, i Whereas, in order to meet the objectives of Regulation (EEC) No 339/77, the conditions under which the aid provided for in Article 4 thereof is granted should be set out ; whereas the areas involved and the undertak ­ ings required from the applicants should therefore be defined ; Whereas it should be ensured that, whenever the option provided for in Article 5 thereof is exercised, the conversion operations actually benefit the producers and in particular that the organizations and processors referred to in that Article supply seedlings and take over the converted crop ; Whereas , in order to ensure that the system is effec ­ tive , the particulars to be included on the application for aid must be specified, and the correctness of this information must be checked ; Whereas, before the aid is paid, it should be confirmed that the areas in respect of which the appli ­ cation has been made have actually been converted from the Beneventano variety to other varieties ; whereas such confirmation must be certified so as to serve as proof that the applicant has actually carried out the requisite operations ; Whereas, for the harvests in question, Regulation (EEC) No 339/77 limits the quantities of Beneventano tobacco which are eligible for intervention by refer ­ ence to the 1975 harvest whereas it is necessary to lay down rules which apply to all sellers for the reduction of the quantities sent into intervention ; whereas, for this purpose, the quantities sent into intervention by each seller must if necessary be adjusted by a coeffi ­ cient corresponding to the amount by which the total quantities offered for intervention for that variety HAS ADOPTED THIS REGULATION : Article 1 The special aid provided for in Article 4 ( 1 ) of Regula ­ tion (EEC) No 339/77 shall be granted in accordance with the conditions and rules laid down in this Regula ­ tion . Article 2 The Member States which exercise the option provided for in Article 5 of Regulation (EEC) No 339/77 shall inform the Commission thereof and shall take the necessary measures to ensure that the organi ­ zations and processors referred to in that Article :  provide growers with 65 % of the aid paid out in proportion to the areas converted, (2) OJ No L 94, 29 . 4. 1970, p. 13 . (*) OJ No L 295, 30 . 12 . 1972, p. 1 .(') OJ No L 48 , 19 . 2 . 1977, p. 4 . 11 . 3 . 77 Official Journal of the European Communities No L 65/21 (dd) an undertaking to pay a sum equal to - 65 % of the aid paid out to each of these growers in proportion to the areas converted . Article 5 1 . On receipt of the application , and before .1 August of the year in question , the competent authority shall check the particulars referred to in Article 4 (2) and shall satisfy himself that, on the areas which are the subject of the application , the number of plants of each variety corresponds, allowing for normal cultural conditions, to the number declared . 2 . After carrying out this check and registering the undertaking referred to in Article 4 signed by the applicant, the competent authority shall confirm that the application is in order and shall , within 30 days and not later than 31 August of the year in question , issue a certificate in respect of the eligible areas. Article 6 The aid shall be paid to the applicant within three months of the issue of the certificate referred to in Article 5 (2).  supply growers with the tobacco seedlings neces ­ sary for the conversion of the areas under contract,  take over, under normal conditions, all the converted crop grown under contract . Article 3 1 . A written application must be lodged before 1 June in each of the harvest years concerned by the tobacco growers referred to in Article 4 of Regulation (EEC) No 339/77 with the competent authority appointed by the Member State on whose territory the growers are established . 2 . If the option provided for in Article 5 of the said Regulation is exercised, the application shall be made by the organizations and processors referred to in that Article . Article 4 The application for special aid shall include : 1 . the name and address of the applicant ; 2 . the following particulars : (a) the area planted in 1976 with the Beneventano variety and covered by contracts referred to in Article 2 (2) (c) of Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (') ; (b) the area converted to new varieties for previous harvests ; (c) the area in respect of which the aid is applied for the harvest in question ; (d) the new varieties planted ; (e) the undertaking not to replant the Beneventano variety of tobacco on an area equal to the area which is the subject of the application for five years from the harvest in question ; ( f) if the option provided for in Article 5 of Regula ­ tion (EEC) No 339/77 is exercised, the applica ­ tion shall also include : (aa) a list of the growers in whose name the application is made and, for each of these growers, the particulars mentioned under (a), (b), (c), (d) and (e), (bb) a copy of the production contracts referred to in Article 5 of Regulation (EEC) No 339/77 between the applicant processor and these growers, (cc) the number of seedlings of each variety which have been supplied by the applicant to these growers, Article 7 If the option provided for in Article 5 of Regulation (EEC) No 339/77 is exercised, the applicant shall pay, within one month of the date of payment of the aid, a sum representing 65 % of the amount paid out to each of the growers on whose behalf he has applied for this aid, in proportion to the areas converted , and shall send to the competent organization proof of the receipt of this sum by the grower. Article 8 1 . The total quantities of the 1977, 1978 and 1979 crops of the Beneventano variety eligible for interven ­ tion shall be respectively 75 % , 60 % and 35 % of the total quantities of baled tobacco of the 1975 crop of this variety offered for intervention . 2 . The quantity eligible for each seller shall be determined, where necessary, by applying an 'excess' coefficient to the quantity offered for intervention by the seller. This coefficient shall express as a percen ­ tage the total quantities offered for intervention in excess of the total eligible quantities . 3 . The quantity of tobacco presented in leaf form for intervention shall be converted into quantities of baled tobacco by use of the coefficient 1-149 .(&gt;) OJ No L 191 , 27 . 8 . 1970, p. 1 . No L 65/22 Official Journal of the European Communities 11 . 3 . 77 Article 9 During the period covered by the conversion opera ­ tions, the Member States concerned shall communi ­ cate each year to the Commission : 1 . by 1 August :  the areas in respect of which aid has been applied for and the new varieties being planted ; 2 . by 31 December : (a) the areas in respect of which aid has been granted,  by variety,  by recipient of the aid ; (b) forecasts for these areas of the quantities of tobacco which will be harvested and, where appropriate, the quantities actually harvested,  by variety ; (c) with effect from 1978 , forecasts of the quantities which will be taken over by the intervention agency and, where appropriate, the quantities actually taken over in respect of the preceding harvests ,  by variety. Article 10 The Member States concerned shall check that the undertakings referred to in Article 4 are complied with . They shall inform the Commission of the results of such check not later than 1 July 1984. Article 11 1 . Without prejudice to Article 8 of Regulation (EEC) No 729/70 , the Member States shall , in accor ­ dance with their national provisions laid down by law, regulation or administrative action , take all necessary measures to recover the sums paid in cases where the undertakings referred to in Article 4 are not complied with . They shall inform the Commission of the measures taken and, in particular, shall inform it periodically of the progress of the relevant administrative and judicial procedures . 2 . All sums recovered shall be paid to the paying departments or agencies and used by them in reduc ­ tion of the expenditure financed by the European Agricultural Guidance and Guarantee Fund. 3 . Interest may be charged on the sums to be recov ­ ered . Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1977 . For the Commission Finn GUNDELACH Vice-President